Title: Andrew Ellicott to William Simmons, 25 December 1815
From: Ellicott, Andrew
To: Simmons, William


                    
                        Dear Sir,
                        
                            Military academy West point
                            Decbr. 25th. 1815
                        
                    
                    I have enclosed a copy of my dissent to Genl. Swift, against Captn. Partridge’s breaking up the Cadets camp in 20 days, when the law establishing the military academy calls for “three months at least,” and likewise against winter vacations, which experience has already demonstrated to have pernicious effects. Only figure to yourself about 200 young striplings, generally between the age of 14, and 17 years, let loose (without either experience or friends to direct them), to return to their homes, some of whom will have to travel many hundred miles, constantly exposed to vice and all the alluring temptations to dissipation, and you will readily perceive the injurious effects of those ill-timed vacations, add to this, a clear loss of 4 months instruction to the student.
                    My dissent had all the effect I expected, that is, just none at all: in entering it I was conscious of doing my duty, and tho it produced no effect, that is not my fault. This dissent with two communications of mine to my friend Mr. Dallas, relative to this institution, while he acted as Secy. of war, I wish handed to the present secy. if he has not already been put in possession of them. I have no copy of my first communication to Mr. Dallas, but of the second I have kept one which shall be furnished if necessary.
                    By some management, with which we are absolutely unacquainted, (for the staff of the academy are kept ignorant of any intended measure for the government of the institution), Mr. Monroe was surprized into the measure of giving his name to some regulations for this academy, which the staff generally conceive to be highly injurious, and subversive of their independence; those regulations bear date the 28th. of Feby. last. My second communication to Mr. Dallas has reference to those regulations: the first

relates to a number of improper and injudicious appointments from among the Cadets; tho the law gives the recommendation and designation to the staff, yet the staff have constantly been kept ignorant of the appointments till they were made! Complaints and remonstrances have been made by the staff against this impolitic, and illegal practice without any effect. Some have been appointed into corps of engineers who were unacquainted with the principles of plane trigonometry!!! The corps of engineers ought to consist of the first mathematical and scientific characters in the nation.
                    With much difficulty I have kept together 34 students for the winter. My family join in their best compliments to yourself and family. yours sincerely,
                    
                        
                            Andw. Ellicott.
                        
                    
                